UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6326



ROBERT LEE DAVIS,

                                            Petitioner - Appellant,

          versus


HUBERT STONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-896-5-H)


Submitted:   July 10, 1997                  Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997) and order denying his motion for reconsideration. We

have reviewed the record and the district court's opinions and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.* Davis v. Stone, No. CA-96-896-5-H (E.D.N.C. Jan. 24 &
Feb. 19, 1997). We deny the motion to expedite and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




    *
      We note that before petitioner files any subsequent habeas
petitions in the district court he must seek authorization to file
a successive petition with this Court, pursuant to 28 U.S.C.A.
§§ 2244, 2254 (West 1994 & Supp. 1997).

                                  2